DETAILED ACTION
1	This action is responsive to the amendment filed on April 7, 2021.
2	Objection to claims 1 and 8 is withdrawn because of the applicant’s amendment.
3	The terminal disclaimer filed on 4/07/ 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. copending patent application No. 16/630,691, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
4	The rejection of the claims under 103 is withdrawn because of the applicant’s amendment.
5	Claims 1-8 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2016/0128915 A1) teaches a hair coloring composition comprising mixing a first agent and a second agent before application to the hair, wherein the first agent comprises direct dyes include basic dyes, HC dyes, amino acid, cationic surfactant, thickening agent, a higher fatty alcohol (oil), a pH adjuster and solubilizing (wetting) (see page 8, paragraphs, 0138-0139 and page 24, paragraph, 0340) and wherein the first agent has a pH in the range of 8 to 12 (see page 8, paragraph, 0132) and wherein the second agent comprises amino acid, a higher alcohol, a thickening agent and surfactants (see page 15, paragraphs, 0228 and 0244) and wherein the second agent has a pH in the range of 3 to 5 (see page 8, paragraph, 0144). However, the closest prior art of record (US’ 915 A1) does not teach or disclose a hair coloring method comprising a second agent of a hair cosmetic having a pH from 7.0 to 11.5 as claimed. The closet prior art of record (US’ 915 A1) also does not teach or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EISA B ELHILO/Primary Examiner, Art Unit 1761